Citation Nr: 0819019	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  04-07 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for chronic corneal erosion 
residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to January 2003.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in January 2007.  This matter was 
originally on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

In July 2006, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.


FINDING OF FACT

The competent medical evidence shows that the veteran is not 
currently diagnosed with chronic corneal erosion residuals.


CONCLUSION OF LAW

The veteran does not have chronic corneal erosion residuals 
that were incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's January 2007 Remand, the Appeals 
Management Center (AMC) requested that the veteran provide 
information as to all post-service treatment of his alleged 
chronic corneal erosion residuals, scheduled the veteran for 
a VA eye examination, and issued a Supplemental Statement of 
the Case (SSOC).  Based on the foregoing actions, the Board 
finds that there has been compliance with the Board's January 
2004 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007). 

Letters dated in December 2003, September 2005,  March 2006, 
and February 2007 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The 
September 2005 letter told him to provide any relevant 
evidence in his possession. See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  The March 2006 
letter advised the veteran of how VA determines disability 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Although not all these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in January 2008.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in August 2002, 
December 2003, May 2005, and May 2007. 38 C.F.R. § 
3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  In this case, the appellant clearly has a 
current disability.  The remaining question, therefore, is 
whether there is medical evidence of a relationship between 
the current disability and military service.
  
The Board notes that there is evidence of record of in-
service right eye injury with residuals.  The veteran's 
service medical records indicate that the veteran presented 
to the emergency room on January 16, 1997 when he was poked 
in the right eye while playing basketball.  The diagnosis was 
corneal abrasion.  A January 17, 1997 treatment record noted 
that the veteran was seen in the emergency room when he was 
hit in the eye while playing basketball the prior afternoon.  
The assessment was blunt trauma to the right eye with corneal 
abrasion maybe mild traumatic iritis.  A January 21, 1997 
treatment record noted that the veteran was doing better but 
that he thought he was still photophobic and had decreased 
visual acuity.  The assessment was finger poke right eye - 
healed epithelium defect - improved traumatic iritis.  A 
January 27, 1997 treatment record noted that the veteran was 
better but a little sensitive on cold days.  The assessment 
was traumatic iritis and epithelium defect of the right eye - 
all better.  The veteran was scheduled to follow up in March 
1997.  

A March 12, 1997 treatment record noted that the veteran 
complained of severe right eye pain in morning the same as 
when he had the traumatic iritis pain.  Assessment was 
recurrent erosions with acquired BM dystrophy right eye after 
debrided abnormal epithelium and placed BCC.  A March 13, 
1997 treatment record noted that the veteran complained of 
increased pain since contact lens came out with increased 
tearing and he could hardly keep his eye open.  A March 14, 
1997 treatment record noted that the veteran was doing well 
until that morning when he woke up his was in extreme pain 
and still had some tearing.  Assessment was recurrent corneal 
erosion right eye.  A March 1997 treatment record noted that 
the veteran complained of puffy feeling in the lower right 
lid and occasional itchiness of the right eye.  Assessment 
was recurrent corneal erosion right eye - appears resolved.  
A May 14, 1997 treatment record noted that the veteran 
complained of severe pain in his right eye since the previous 
night with increased tearing.  

A June 1997 treatment record noted that the veteran was still 
having problems with possible corneal erosions.  Assessment 
was recurring corneal erosion right eye likely secondary to 
blepharitis.  Assessment was recurring corneal erosion right 
eye likely secondary to blepharitis.  A July 15, 1997 
treatment record noted that the veteran experienced some pain 
every day in his right eye but no flare-ups.  

A September 15, 1997 treatment record noted that the veteran 
stated that the right eye erosion was not any better but no 
severe pain.  Assessment was recurring corneal erosion right 
eye.  A June 22, 1998 treatment record indicated a diagnosis 
of recurring corneal erosion right eye and noted that they 
continued to see some area of poorly healed epithelium and 
that the veteran wished to proceed with epithelium 
debridement.  

However, it appears that the veteran's right eye corneal 
abrasion healed.  

A September 14, 1998 treatment record diagnosed recurrent 
erosions right eye doing well.  An October 8, 1998 treatment 
record noted that there were fine scars (stromal puncture) 
and diagnosed recurrent corneal erosion right eye by history 
- looks good today.  A January 4, 1999 treatment record 
indicated no recurrent erosions right eye and the cornea was 
evaluated as normal.  A June 15, 1999 treatment record noted 
no symptoms of recurrent erosions and the cornea was 
evaluated as normal.  

Treatment records dated July 20, 2000, January 3, 2001, and 
July 2001 noted the cornea of both eyes to be within normal 
limits. A September 2002 treatment record noted epithelial 
swirls in both eyes and included a diagnosis of corneal 
deposits secondary to amiodarone and blepharitis with 
decreasing visual acuity secondary to unstable tear firm.  On 
the clinical examination for separation from service, in 
December 2002, the veteran's eyes (visual acuity and 
refraction, ophthalmoscopic, pupils, ocular motility) were 
evaluated as normal.  On the Report of Medical History 
completed in conjunction with the separation examination, the 
veteran denied ever having any eye trouble.  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  The 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a current disability.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  

The record in this case contains no current clinical evidence 
of residuals of the veteran's in-service right eye injury.  

The veteran was afforded a VA eye examination in August 2002.  
Physical examination revealed that the cornea showed corneal 
corals or verticillata in the right eye.  Impression was 
history of recurrent corneal erosions with no residual 
scarring.

The veteran was afforded a VA eye examination in December 
2003.  Physical examination revealed corrected vision of 
20/25 near and 20/20 far in the right eye.  Corneas were 
clear except for inferior whirl-like opacities in the right 
eye.  There were no lesions to the maculae, no bulls eyes, 
and no scarring.  The examiner diagnosed recurrent corneal 
erosions of the right eye without any residual scarring.

The veteran was afforded a VA eye examination in May 2005.  
The examiner diagnosed glaucoma suspect with ocular 
hypertension and history of recurrent corneal abrasion which 
has been stable since 1998 in the right eye.

The veteran was afforded a VA eye examination in May 2007.  
Physical examination revealed that the cornea was clear in 
both eyes on slit lamp examination.  The VA examiner 
diagnosed history of recurrent erosion syndrome following 
trauma of the right eye in 1997.  The VA examiner noted that 
there was no evidence of recurrent erosion syndrome activity 
since 1997-1998 and that there were no chronic corneal 
erosion residuals.  The VA examiner restated, "there is no 
chronic corneal disability identified.

Thus, because the evidence shows that the veteran does not 
currently have a current diagnosis of any corneal erosion 
residuals; service connection for that disability is not 
warranted.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.




ORDER

Entitlement to service connection for chronic corneal erosion 
residuals is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


